 

Exhibit 10.1

 

CHANGE IN TERMS AGREEMENT

 

Principal   Loan Date   Maturity   Loan No   Call/Coll   Account   Officer  
Initials $7,500,000.00   10-30-2020   11-01-2021   xxxxxxx           ***    

 

Borrower:   Landmark Bancorp, Inc.   Lender:   First National Bank of Omaha    
701 Poyntz Ave       Downtown-Corporate Banking Group     Manhattan KS
66502-6055       1620 Dodge St SC 3206             Omaha, NE 68197

================================================================================================

Principal Amount: $7,500,000.00 Date of Agreement: October 30, 2020

 

DESCRIPTION OF EXISTING INDEBTEDNESS. This Change in Terms Agreement is an
amendment and/or modification of the terms and conditions of indebtedness of
Borrower as set forth in a Promissory Note dated November 1, 2016, in the amount
of $7,500,000.00, and most recently documented in a Change in Terms Agreement
dated November 1, 2019, and shall include all renewals, modifications and
extensions of such documents.

 

DESCRIPTION OF CHANGE IN TERMS. As fully set forth herein below, this Change in
Terms Agreement generally modifies the terms applicable to the existing
indebtedness by extending the maturity date and adding a floor rate. Any sums
due and owing hereunder shall take into account any principal and interest
payments made by the Borrower in accordance with regular established billing
cycles.

 

PROMISE TO PAY. Landmark Bancorp, Inc. (“Borrower”) promises to pay to First
National Bank of Omaha (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Seven Million Five Hundred Thousand &
00/100 Dollars ($7,500,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance. Interest
shall be calculated from the date of each advance until repayment of each
advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on November 1, 2020. In addition, Borrower will
pay regular quarterly payments of all accrued unpaid interest due as of each
payment date, beginning February 1, 2020, with all subsequent interest payments
to be due on the same day of each quarter after that. Unless otherwise agreed or
required by applicable law, payments will be applied to interest, principal, and
expenses owing under the Note in an order determined by Lender. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the U.S. Prime
Rate as published by the Wall Street Journal and currently is determined by the
base rate on corporate loans posted by at least seventy percent (70%) of the
nations ten (10) largest banks (the “Index”). The Index is not necessarily the
lowest rate charged by Lender on its loans. Lender will tell Borrower the
current Index rate upon Borrower’s request. The interest rate change will not
occur more often than each day during the term of the loan. If at any time the
Index is less than zero, then it shall be deemed to be zero for the purpose of
calculating the interest rate on this Note. Borrower understands that Lender may
make loans based on other rates as well. The Index currently is 3.250% per
annum. Interest on the unpaid principal balance of this loan will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
0.250 percentage points under the Index (the “Margin”), adjusted if necessary
for any minimum and maximum rate limitations described below, resulting in an
initial rate of 3.000% per annum based on a year of 360 days. If Lender
determines, in its sole discretion, that the Index has become unavailable or
unreliable, either temporarily, indefinitely, or permanently, during the term of
this loan, Lender may amend this loan by designating a substantially similar
substitute index. Lender may also amend and adjust the Margin to accompany the
substitute index. The change to the Margin may be a positive or negative value,
or zero. In making these amendments, Lender may take into consideration any
then-prevailing market convention for selecting a substitute index and margin
for the specific index that is unavailable or unreliable. Such an amendment to
the terms of this loan will be effective and bind Borrower 10 business days
after Lender gives written notice to Borrower without any action or consent of
the Borrower. NOTICE: Under no circumstances will the interest rate on this loan
be less than 3.000% per annum more than the maximum rate allowed by applicable
law.

 

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

 

 

 

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: First
National Bank of Omaha, Downtown- Corporate Banking Group, 1620 Dodge St SC
3206, Omaha, NE 68197.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $25.00, whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by adding an
additional 6.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under this
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or ability to perform Borrower’s obligations under
this Agreement or any of the Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf, or made by Guarantor, or any other
guarantor, endorser, surety, or accommodation party, under this Agreement or the
Related Documents in connection with the obtaining of the indebtedness evidenced
by this Agreement or any security document directly or indirectly securing
repayment of this Agreement is false or misleading in any material respect,
either now or at the time made or furnished or becomes false or misleading at
any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Execution; Attachment. Any execution or attachment is levied against the
Collateral, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.

 

 

 

 

Change in Zoning or Public Restriction. Any change in any zoning ordinance or
regulation or any other public restriction is enacted, adopted or implemented,
that limits or defines the uses which may be made of the Collateral such that
the present or intended use of the Collateral, as specified in the Related
Documents, would be in violation of such zoning ordinance or regulation or
public restriction, as changed.

 

Default Under Other Lien Documents. A default occurs under any other mortgage,
deed of trust or security agreement covering all or any portion of the
Collateral.

 

Judgment. Unless adequately covered by insurance in the opinion of Lender, the
entry of a final judgment for the payment of money involving more than ten
thousand dollars ($10,000.00) against Borrower and the failure by Borrower to
discharge the same, or cause it to be discharged, or bonded off to Lenders
satisfaction, within thirty (30) days from the date of the order, decree or
process under which or pursuant to which such judgment was entered.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor, or any other guarantor, endorser, surely, or accommodation party
of any of the Indebtedness or any Guarantor, or any other guarantor, endorser,
surely, or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any Guaranty of the Indebtedness
evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrowers financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees and legal expenses for bankruptcy proceedings (including efforts
to modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Nebraska without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Nebraska.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lenders request to
submit to the jurisdiction of the courts of Douglas County, State of Nebraska.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $30.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

COLLATERAL. Borrower acknowledges this Agreement is secured by a Commercial
Pledge Agreement dated November 1, 2016, and any and all other security
agreements or documents and any and all other collateral agreements or documents
associated with this Loan or Note whether now existing or hereafter arising.

 

 

 

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested either orally or in writing by Borrower or
as provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Agreement at any time may be evidenced by endorsements on this
Agreement or by Lenders internal records, including daily computer print-outs.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

U.S.A. PATRIOT ACT. To help the government fight the funding of terrorism and
money laundering activities, the USA PATRIOT Act requires all banks to obtain
and verify the identity of each person or business that opens an account. When
Borrower opens an account Lender will ask Borrower for information that will
allow Lender to properly identify Borrower and Lender will verify that
information. If Lender cannot properly verify identity within 30 calendar days,
Lender reserves the right to deem all of the balance and accrued interest due
and payable immediately.

 

ELECTRONIC COPIES. Lender may copy, electronically or otherwise, and thereafter
destroy, the originals of this Agreement and/or Related Documents in the regular
course of Lender’s business. All such copies produced from an electronic form or
by any other reliable means (i.e., photographic image or facsimile) shall in all
respects be considered equivalent to an original, and Borrower hereby waives any
rights or objections to the use of such copies.

 

CHANGE IN MEMBERSHIP. If Borrower or Guarantor is a limited liability company,
any change in ownership of twenty-five percent (25%) or more of the membership
interest of Borrower of Guarantor is an Event of Default.

 

CROSS DEFAULT. An Event of Default, beyond the applicable cure period, if any,
or an Event of Default under any other Loan or any Related Document will
constitute an Event of Default under this Agreement and a default and an Event
of Default under any other agreement by Borrower or any affiliate or subsidiary
of Borrower with or in favor of Lender and under any evidence of any Loan or
Indebtedness held by Lender, whether or not such is specified therein. Borrower
acknowledges that some Loan Documents will be preprinted forms and that it is
the intent of Borrower and Lender that all Loans and Guaranties by Borrower or
any affiliate or subsidiary of Borrower with or in favor of Lender be
cross-defaulted with each other.

 

SUCCESSORS AND ASSIGNS. Subject to any limitations slated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

 

MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor. Upon any change in the terms of this Agreement, and
unless otherwise expressly stated in writing, no party who signs this Agreement,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of lime) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

 

 

 

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:       LANDMARK BANCORP, INC       /s/ Mark A Herpich   Mark A Herpich,
Chief Fin. Officer/Secretary of   Landmark Bancorp, Inc.  

 

 

 